Exhibit 10.60 REIMBURSEMENT AGREEMENT dated as of December 31, 2009, Among LINCOLN REINSURANCE COMPANY OF VERMONT I and LINCOLN FINANCIAL HOLDINGS, LLC II, as Loan Parties, the Lenders Party Hereto, and CREDIT SUISSE AG, NEW YORK BRANCH, as Issuing Lender and Administrative Agent Credit Suisse AG, New York Branch, as Structuring Agent An [*] represents confidential information that has been omitted and filed separately with the Securities and Exchange Commission. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01. Defined Terms 1 SECTION 1.02. Other Interpretive Provisions 14 SECTION 1.03. Accounting Terms. 14 SECTION 1.04. References to Agreements and Laws 15 SECTION 1.05. Days/Times of Day 15 SECTION 1.06. Joint and Several 15 ARTICLE II LETTER OF CREDIT 15 SECTION 2.01. Letter of Credit. 15 SECTION 2.02. Termination; Reduction. 21 SECTION 2.03. Fees. 23 SECTION 2.04. Increased Costs; Capital Adequacy; Illegality; Inability to Determine Rates; Reserves and Other Costs Relating to Eurodollar Rate Obligations; Requests for Compensation; Mitigation. 23 SECTION 2.05. Taxes. 25 SECTION 2.06. Payments Generally. 29 SECTION 2.07. Evidence of Indebtedness 30 SECTION 2.08. Treatment of Agreement 31 SECTION 2.09. Status of Issuing Lender 31 ARTICLE III REPRESENTATIONS AND WARRANTIES 31 SECTION 3.01. Representations and Warranties of the Borrower 31 SECTION 3.02. Representations and Warranties of the Parent 34 ARTICLE IV CONDITIONS 37 SECTION 4.01. Closing Date 37 SECTION 4.02. Issuance or Amendment of the Letter Credit 38 ARTICLE V COVENANTS 39 SECTION 5.01. Borrower Covenants 39 SECTION 5.02. Parent Covenants 51 ARTICLE VI EVENTS OF DEFAULT 60 SECTION 6.01. Events of Default 60 SECTION 6.02. Remedies Upon an Event of Default 62 SECTION 6.03. Application of Funds 63 ARTICLE VII AGENCY 64 SECTION 7.01. Appointment. 64 An [*] represents confidential information that has been omitted and filed separately with the Securities and Exchange Commission. -i- SECTION 7.02. Delegation of Duties 64 SECTION 7.03. Exculpatory Provisions 65 SECTION 7.04. Reliance on Communications 65 SECTION 7.05. Notice of Default 66 SECTION 7.06. Non-Reliance on Administrative Agent and Other Lenders 66 SECTION 7.07. Indemnification 67 SECTION 7.08. Administrative Agent in Its Individual Capacity 67 SECTION 7.09. Successor Administrative Agent 68 SECTION 7.10. No Other Duties, Etc 68 ARTICLE VIII MISCELLANEOUS 68 SECTION 8.01. Notices 68 SECTION 8.02. Waivers; Amendments 69 SECTION 8.03. Expenses; Indemnity. 70 SECTION 8.04. Successors and Assigns 71 SECTION 8.05. Counterparts; Integration; Effectiveness 73 SECTION 8.06. Governing Law; Jurisdiction. 73 SECTION 8.07. Right of Setoff 74 SECTION 8.08. Confidentiality 74 SECTION 8.09. Severability 75 SECTION 8.10. WAIVER OF JURY TRIAL 75 SECTION 8.11. USA Patriot Act 75 SECTION 8.12. No Waiver; Cumulative Remedies 75 SECTION 8.13. Payments Set Aside 75 SECTION 8.14. No Advisory or Fiduciary Responsibility 76 SCHEDULES: Schedule 2.01 – Commitments EXHIBITS: Exhibit
